DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on January 24, 2022 in which claims 1-20
 are presented for examination.

Election/Restrictions
Election was made without traverse in the reply filed on January 24, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,026,472 in view of Kishino.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Kishino disclose all of the claim limitations of the conflicting patented claims 1 and 16 and dependent claims, as shown in the table below. 
Kishino discloses a release grip 28 that is operable to be moved away from the upper in a second direction to move the cable lock 12/21 from the locked state to the unlocked state, the release grip being connected to the cable lock by a release cable separate from the tightening grip 11/27 and the first cable, figure 6.

Present Application
Patent 11,026,472
Claim 1. 

An article of footwear comprising: 

an upper; 




a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.



Claim 2. 
The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 3. The article of footwear of Claim 2, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 4. The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 5. The article of footwear of Claim 4, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 6. The article of footwear of Claim 2, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
 Claim 1. 

 An article of footwear comprising: 

an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a first cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; 

a tightening grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and operable to be moved away from the upper in a first direction to move the first cable in the tightening direction; 

a cable lock operable in a locked state to restrict movement of the first cable in the loosening direction and operable in an unlocked state to permit movement of the first cable in the loosening direction; and 

a release grip operable to be moved away from the upper in a second direction to move the cable lock from the locked state to the unlocked state, the release grip being connected to the cable lock by a release cable separate from the tightening grip and the first cable; and 

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.

Claim 7. The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 10. The article of footwear of claim 9, wherein an effective length of the second cable is increased when the tightening grip is moved away from the upper.

Claim 11. The article of footwear of claim 10, wherein an effective length of the first cable is reduced when the tightening grip is moved away from the upper.
Claim 7. The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 13. The article of footwear of claim 1, wherein an effective length of the first cable is reduced when the tightening grip is moved away from the upper.
Claim 1. 
An article of footwear comprising: 
an upper; 




a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.



Claim 2. The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 3. The article of footwear of Claim 2, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 4. The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 5. The article of footwear of Claim 4, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 6. The article of footwear of Claim 2, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.



Claim 16. 
An article of footwear comprising: 
an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a first cable portion extending along the instep portion and movable in a first tightening direction to move the upper into a tightened state and movable in a first loosening direction to move the upper into a loosened state; 

a second cable portion disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and movable in a second tightening direction to move first cable portion in the first tightening direction and movable in a second loosening direction when the first cable portion is moved in the first loosening direction; 


a cable lock operable in a locked state to restrict movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction and operable in an unlocked state to permit movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction; and 

a release grip connected to the cable lock by a release cable independent of the first cable portion and the second cable portion, the release grip operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state; and 

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.





Claim 7. The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 26. The article of footwear of claim 16, wherein an effective length of the second cable portion is increased when the second cable portion is moved in the second tightening direction.

Claim 27. The article of footwear of claim 16, wherein an effective length of the first cable portion is reduced when the first cable portion is moved in the first tightening direction.
Claim 11. 
An article of footwear comprising: 

an upper; an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

Claim 12. The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 13. The article of footwear of Claim 12, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 14. The article of footwear of Claim 12, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 15. The article of footwear of Claim 14, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 16. The article of footwear of Claim 12, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.






Claim 1. 
 An article of footwear comprising: 

an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a first cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; 

a tightening grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and operable to be moved away from the upper in a first direction to move the first cable in the tightening direction; 

a cable lock operable in a locked state to restrict movement of the first cable in the loosening direction and operable in an unlocked state to permit movement of the first cable in the loosening direction; and 

a release grip operable to be moved away from the upper in a second direction to move the cable lock from the locked state to the unlocked state, the release grip being connected to the cable lock by a release cable separate from the tightening grip and the first cable; and 

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.

Claim 17. The article of footwear of Claim 12, wherein the tensioning cable includes a first length between the cable lock and the elongate tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 10. The article of footwear of claim 9, wherein an effective length of the second cable is increased when the tightening grip is moved away from the upper.

Claim 11. The article of footwear of claim 10, wherein an effective length of the first cable is reduced when the tightening grip is moved away from the upper.


Claim 11. 
An article of footwear comprising: 

an upper; an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

Claim 12. The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 13. The article of footwear of Claim 12, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 14. The article of footwear of Claim 12, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 15. The article of footwear of Claim 14, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 16. The article of footwear of Claim 12, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.

Claim 16. 
An article of footwear comprising: 
an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a first cable portion extending along the instep portion and movable in a first tightening direction to move the upper into a tightened state and movable in a first loosening direction to move the upper into a loosened state; 

a second cable portion disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and movable in a second tightening direction to move first cable portion in the first tightening direction and movable in a second loosening direction when the first cable portion is moved in the first loosening direction; 


a cable lock operable in a locked state to restrict movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction and operable in an unlocked state to permit movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction; and 

a release grip connected to the cable lock by a release cable independent of the first cable portion and the second cable portion, the release grip operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state; and 

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.





Claim 17. The article of footwear of Claim 12, wherein the tensioning cable includes a first length between the cable lock and the elongate tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 26. The article of footwear of claim 16, wherein an effective length of the second cable portion is increased when the second cable portion is moved in the second tightening direction.

Claim 27. The article of footwear of claim 16, wherein an effective length of the first cable portion is reduced when the first cable portion is moved in the first tightening direction.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,638,608 in view of Kishino.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Kishino disclose all of the claim limitations of the conflicting patented claims 1 and 13 and dependent claims, as shown in the table below. 
Kishino discloses a tensioning grip adjacent to an anterior end of the ankle opening (11/27); a release grip disposed at the outer surface of the upper (28), figure 6, and a first conduit (conduit of 11/27) extending over the instep portion from a first end on a medial side of the upper to a second end on a lateral side of the upper, figure 6. 
Present Application
Patent 10,368,608
Claim 1. 

An article of footwear comprising: 
an upper; 



a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter; and 


a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.



Claim 2. The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 3. The article of footwear of Claim 2, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 6. The article of footwear of Claim 2, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
 Claim 1.

An article of footwear comprising: 
an upper having a heel portion, an 
instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;  

a tensioning grip disposed at 
an outer surface of the upper adjacent to an anterior end of the ankle opening;  
a release grip disposed at the outer surface of the upper;  and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening 
direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state;  

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state 
permitting movement of the tensioning cable in both the loosening direction and 
the tightening direction;  

wherein the cable lock is disposed within a cavity 
provided in a sole structure of the article of footwear.





Claim 4. The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.


Claim 2.The article of footwear of claim 1, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.
Claim 5. The article of footwear of Claim 4, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.


Claim 3.The article of footwear of claim 2, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state. 

Claim 7. The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.

Claim 5. The article of footwear of claim 1, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along the instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first 
length to decrease and the second length to increase.
Claim 1. 
An article of footwear comprising: 
an upper; 


a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter; and 


a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.


Claim 2. The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 3. The article of footwear of Claim 2, wherein the cable lock is disposed within a sole structure of the article of footwear.



Claim 6. The article of footwear of Claim 2, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.

Claim 13.
An article of footwear comprising: 
an upper having a heel portion, an instep portion, and a forefoot portion;  

a tensioning grip disposed at an outer 
surface of the upper and defining a first conduit extending over the instep portion from a first end on a medial side of the upper to a second end on a lateral side of the upper;  and 

a tensioning cable disposed within the first 
conduit and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state, 

the tensioning cable including a smaller cross-sectional area than a cross-sectional area of the first conduit and operable to bunch within the 
first conduit following movement of the tensioning cable into the tightened 
state;  

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state 
permitting movement of the tensioning cable in both the loosening direction and 
the tightening direction;  

wherein the cable lock is disposed within a cavity 
provided in a sole structure of the article of footwear.

Claim. 15. The article of footwear of claim 13, wherein the tensioning grip is formed of an elastic material.
Claim 4. The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 17.
The article of footwear of claim 13, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.


Claim 11. 
An article of footwear comprising: 
an upper; 




an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

Claim 12. The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 13. The article of footwear of Claim 12, wherein the cable lock is disposed within a sole structure of the article of footwear.
Claim 16. The article of footwear of Claim 12, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.

Claim 1.
An article of footwear comprising: 
an upper having a heel portion, an 
instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion;  

a tensioning grip disposed at 
an outer surface of the upper adjacent to an anterior end of the ankle opening;  


a release grip disposed at the outer surface of the upper;  and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening 
direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state;  


a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state 
permitting movement of the tensioning cable in both the loosening direction and 
the tightening direction;  



wherein the cable lock is disposed within a cavity 
provided in a sole structure of the article of footwear.

Claim 14. The article of footwear of Claim 12, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 2.The article of footwear of claim 1, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.
Claim 15. The article of footwear of Claim 14, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 3. The article of footwear of claim 2, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 17. The article of footwear of Claim 12, wherein the tensioning cable includes a first length between the cable lock and the elongate tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 5. The article of footwear of claim 1, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length extending from the cable lock and along the instep portion of the upper, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 18.  The article of footwear of Claim 12, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.
Claim 6. The article of footwear of claim 1, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.
Claim 19. The article of footwear of Claim 11, wherein the elongate tensioning grip comprises an elastic material.
Claim 12.
The article of footwear of claim 10, wherein the tensioning grip defines the first conduit and is formed from an elastic material.


Claim 11. 
An article of footwear comprising: 
an upper; 


an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

Claim 12. The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 13. The article of footwear of Claim 12, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 16. The article of footwear of Claim 12, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 13.
An article of footwear comprising: 
an upper having a heel portion, an instep portion, and a forefoot portion;  

a tensioning grip disposed at an outer 
surface of the upper and defining a first conduit extending over the instep portion from a first end on a medial side of the upper to a second end on a lateral side of the upper;  and 


a tensioning cable disposed within the first 
conduit and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state, 

the tensioning cable including a smaller cross-sectional area than a cross-sectional area of the first conduit and operable to bunch within the 
first conduit following movement of the tensioning cable into the tightened 
state;  

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction;  

wherein the cable lock is disposed within a cavity 
provided in a sole structure of the article of footwear.
Claim 14.  The article of footwear of Claim 12, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 17. The article of footwear of claim 13, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,638,608 in view of Kishino.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Kishino disclose all of the claim limitations of the conflicting patented claims 1 and 13 and dependent claims, as shown in the table below. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,463,102. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by the conflicting patented claims 1 and 15 and dependent claims, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).

Present Application
Patent 10,463,102
Claim 1. An article of footwear comprising: 
an upper; 


a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.



Claim 2. The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 3. The article of footwear of Claim 2, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 10. The article of footwear of Claim 1, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.
 Claim 1. An article of footwear comprising: an upper including an ankle opening and an instep portion forward of the ankle opening;  

a tensioning grip disposed at an outer surface of the upper;  



a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper, the tensioning cable coupled with the tensioning grip and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state;  


a first conduit including an inner diameter that is greater than an outer diameter of the tensioning cable and receiving a portion of the tensioning cable therein at the instep portion, the first conduit operable to accommodate 
bunching by the tensioning cable following movement of the tensioning cable in one of the tightening direction and the loosening direction;  and 

a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 14. The article of footwear of claim 1, wherein the first conduit is formed from an elastic fabric material. 
Claim 4. The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 3. The article of footwear of claim 1, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state. 
Claim 5. The article of footwear of Claim 4, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 4. The article of footwear of claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

Claim 6. The article of footwear of Claim 2, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 5. The article of footwear of claim 1, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 7. The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 6. The article of footwear of claim 1, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.


Claim 1. An article of footwear comprising: 
an upper; 


a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.

Claim 2. The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.
Claim 3. The article of footwear of Claim 2, wherein the cable lock is disposed within a sole structure of the article of footwear.
Claim 8. The article of footwear of Claim 1, wherein the tensioning cable is operable to bunch within the first conduit when the upper is in the tightened state.
Claim 10. The article of footwear of Claim 1, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.

Claim 15. An article of footwear comprising: 

an upper including an ankle opening 
and an instep portion forward of the ankle opening;  

a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper and movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a 
loosened state;  

a first conduit operable to receive a length of the tensioning cable therein at the instep portion following movement of the tensioning cable in one of the tightening direction and the loosening direction to accommodate bunching by the tensioning cable, the length of the tensioning cable received within the first conduit following movement of the tensioning cable in the one of the tightening direction and the loosening direction being greater than a 
length of the first conduit;  and 

a cable lock disposed within a sole structure 
of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening 
direction and the tightening direction.

Claim 26.
The article of footwear of claim 15, the first conduit is formed from an elastic fabric material.

Claim 4. The article of footwear of Claim 2, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 17. The article of footwear of claim 15, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is the locked state.
Claim 5. The article of footwear of Claim 4, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 18. The article of footwear of claim 17, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 6. The article of footwear of Claim 2, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 19. The article of footwear of claim 15, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.

Claim 7. The article of footwear of Claim 2, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 20.The article of footwear of claim 15, wherein the tensioning cable includes a first length between the cable lock and a tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.


Claim 11. An article of footwear comprising: 
an upper; 



an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

Claim 12. The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 13. The article of footwear of Claim 12, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 20. The article of footwear of Claim 1, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.


 Claim 1. An article of footwear comprising: 
an upper including an ankle opening and an instep portion forward of the ankle opening;  

a tensioning grip disposed at an outer surface of the upper;  

a tensioning cable extending over the instep 
portion from a medial side of the upper to a lateral side of the upper, the tensioning cable coupled with the tensioning grip and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable 
movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state;  

a first conduit including an inner diameter that is greater than an outer diameter of the tensioning cable and receiving a portion of the tensioning 
cable therein at the instep portion, the first conduit operable to accommodate bunching by the tensioning cable following movement of the tensioning cable in one of the tightening direction and the loosening direction;  and 

a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.
Claim 14. The article of footwear of Claim 12, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 3. The article of footwear of claim 1, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 15. The article of footwear of Claim 14, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 4. The article of footwear of claim 3, wherein the cable lock engages the 
tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 16. The article of footwear of Claim 12, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 5. The article of footwear of claim 1, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
 Claim 17. The article of footwear of Claim 12, wherein the tensioning cable includes a first length between the cable lock and the elongate tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.

Claim 6. The article of footwear of claim 1, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
 Claim 18. The article of footwear of Claim 12, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.

Claim 7. The article of footwear of claim 1, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.
Claim 19. The article of footwear of Claim 11, wherein the elongate tensioning grip comprises an elastic material.
Claim 14. The article of footwear of claim 1, wherein the first conduit is formed from an elastic fabric material.


Claim 11. An article of footwear comprising: 
an upper; 

an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

Claim 12. The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

Claim 13. The article of footwear of Claim 12, wherein the cable lock is disposed within a sole structure of the article of footwear.

Claim 20. The article of footwear of Claim 1, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.

Claim 15. An article of footwear comprising: 

an upper including an ankle opening 
and an instep portion forward of the ankle opening;  

a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper and movable in a tightening direction to move the upper into 
a tightened state and movable in a loosening direction to move the upper into a 
loosened state;  

a first conduit operable to receive a length of the tensioning cable therein at the instep portion following movement of the tensioning cable 
in one of the tightening direction and the loosening direction to accommodate 
bunching by the tensioning cable, the length of the tensioning cable received within the first conduit following movement of the tensioning cable in the one of the tightening direction and the loosening direction being greater than a 
length of the first conduit;  and 

a cable lock disposed within a sole structure 
of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


Claim 14. The article of footwear of Claim 12, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 17. The article of footwear of claim 15, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable 
lock is the locked state.
Claim 15. The article of footwear of Claim 14, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 18.The article of footwear of claim 17, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.
Claim 16. The article of footwear of Claim 12, wherein the article of footwear includes a sole structure having a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.
Claim 19. The article of footwear of claim 15, wherein the sole structure includes a midsole and an outsole defining a cavity therebetween, the cable lock being received within the cavity.

Claim 17. The article of footwear of Claim 12, wherein the tensioning cable includes a first length between the cable lock and the elongate tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 20. The article of footwear of claim 15, wherein the tensioning cable includes a first length between the cable lock and a tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase.
Claim 18.  The article of footwear of Claim 12, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.
Claim 21. The article of footwear of claim 15, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.
Claim 19. The article of footwear of Claim 11, wherein the elongate tensioning grip comprises an elastic material.
26. The article of footwear of claim 15, the first conduit is formed from an elastic fabric material.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson JR. et al. (2009/0199435)[Robinson].
Regarding claim 1, Robinson teaches, An article of footwear comprising: an upper (10 comprises 12, [0014], figure 1); a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter (24 disposed at an outer surface of 12 and comprising an elastic material ([0024]) defining 23a having an inner diameter, [0014], [0018], [0021], [0022], figures 1-3); and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state (“Each of the lace guides 23a-d has a tube-like configuration having a central lumen. The lumen has an inside diameter that is larger than the outside diameter of lace 20 to facilitate sliding of lace 20 through lace guides 23a-d and prevent binding of lace 20 during tightening and untightening”, [0021], see also, [0018], [0022], [0031], therefore, 20 is received within 23a, including an outer diameter less than the inner diameter of 23a and operable to move 12 into one of a tightened state and a loosened state, 20 movable in a tightening direction to move 12 into the tightened state and movable in a loosening direction to move 12 into the loosened state, figures 1-3).
Regarding claim 2, Robinson teaches, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (further comprising 22 operable between a locked state restricting movement of 20 in the loosening direction and an unlocked state permitting movement of 20 in both the loosening direction and the tightening direction, [0017], [0022], figures 1 and 3).
Regarding claim 3, Robinson teaches, wherein the cable lock is disposed within a sole structure of the article of footwear (“tightening mechanism 22 may be located on the bottom of the heel of the shoe 10, on the medial or the lateral sides of the upper 12 or sole”, [0020], therefore, 22  is disposed within a sole structure of 10, see also [0016]).

Regarding claim 4, Robinson teaches, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (22 permits movement of 20 in the tightening direction when 20 is in the locked state, [0017], [0022]).

Regarding claim 5, Robinson teaches, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (22 engages 20 in the locked state to restrict movement of 20 in the tightening direction when 20 is in the locked state, [0017], [0022]).

Regarding claim 9, Robinson teaches, wherein the tensioning grip is elongate (24 is elongate, figure 2).
Regarding claim 10, Robinson teaches, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (24 extends across a width of 10 from a medial side to a lateral side, [0014], [0022], [0025], figures 1-3).
Regarding claim 11, Robinson teaches, An article of footwear comprising: an upper (10 comprises 12, [0014], figure 1); an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter (24 disposed at an outer surface of 12 defining 23a extending along a length of 24 and having an inner diameter, [0014], [0018], [0021], [0022], figures 1-3), and operable between an extended state and a relaxed state (“When lace 20 is tensioned, it draws shank 24 upward and base member 30 towards cavity 32 underlying the arch area, and helps interconnect upstanding members 36a and 36b to heel wrap 26, which are otherwise not necessarily attached to each other”, [0025], see also [0022], therefore, 24 is operable between an extended state and a relaxed state); and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction (“Each of the lace guides 23a-d has a tube-like configuration having a central lumen. The lumen has an inside diameter that is larger than the outside diameter of lace 20 to facilitate sliding of lace 20 through lace guides 23a-d and prevent binding of lace 20 during tightening and untightening”, [0021], “When lace 20 is tensioned, it draws shank 24 upward and base member 30 towards cavity 32 underlying the arch area, and helps interconnect upstanding members 36a and 36b to heel wrap 26, which are otherwise not necessarily attached to each other”, [0025], see also, [0018], [0022], [0031], therefore, 20 is received within 23a, including an outer diameter less than the inner diameter of 23a and operable to move 12 into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, 24 moved from the relaxed state to the extended state when 20 is moved in the tightening direction, figures 1-3).
Regarding claim 12, Robinson teaches, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (further comprising 22 operable between a locked state restricting movement of 20 in the loosening direction and an unlocked state permitting movement of 20 in both the loosening direction and the tightening direction, [0017], [0022], figures 1 and 3).

Regarding claim 13, Robinson teaches, wherein the cable lock is disposed within a sole structure of the article of footwear (“tightening mechanism 22 may be located on the bottom of the heel of the shoe 10, on the medial or the lateral sides of the upper 12 or sole”, [0020], therefore, 22  is disposed within a sole structure of 10, see also [0016]).

Regarding claim 14, Robinson teaches, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (22 permits movement of 20 in the tightening direction when 20 is in the locked state, [0017], [0022]).

Regarding claim 15, Robinson teaches, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (22 engages 20 in the locked state to restrict movement of 20 in the tightening direction when 20 is in the locked state, [0017], [0022]).
Regarding claim 19, Robinson teaches, wherein the elongate tensioning grip comprises an elastic material (24 comprises an elastic material, [0024]).
	
Regarding claim 20, Robinson teaches, wherein the elongate tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (24 extends across a width of 10 from a medial side to a lateral side, [0014], [0022], [0025], figures 1-3).

Claims 11-12, 14-15, 17-18 and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishino (2013/0318820).
Regarding claim 11, Kishino teaches, An article of footwear comprising: an upper (the footwear comprises 1, figures 1-3); an elongate tensioning grip disposed at an outer surface of the upper, defining a first conduit, defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter (11/27 disposed at an outer surface of 1, defining a first conduit extending along a length of 11/27 and having an inner diameter, [0012], figure 2, see also [0082]), and operable between an extended state and a relaxed state (11/27 is operable between an extended state and a relaxed state, [0046-0048]); and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit (6 is received within the first conduit of 11/27, including an outer diameter less than the inner diameter of the first conduit of 11/27, [0012], figures 1-3), and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction (6 is operable to move 1 into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, 11/27 moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction, [0012], [0042-0048], figures 1-3 and 6, see also [0082-0088]).

Regarding claim 12, Kishino teaches, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (further comprising 12/21 operable between a locked state restricting movement of 6 in the loosening direction and an unlocked state permitting movement of 6 in both the loosening direction and the tightening direction, [0048], [0085-0088], figures 1-3 and 6).

Regarding claim 14, Kishino teaches, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (12/21 permits movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 1-3 and 6).

Regarding claim 15, Kishino teaches, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (12/21 engages 6 in the locked state to restrict movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 3 and 6).

Regarding claim 17, Kishino teaches, wherein the tensioning cable includes a first length between the cable lock and the elongate tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (Kishino, 6 includes a first length between 12/21 and 11/27 and a second length between 12/21 and 28, wherein movement of 6 in the tightening direction causes the first length to increase and the second length to decrease, and movement of 6 in the loosening direction causes the first length to decrease and the second length to increase, [0082-0088], figures 1-3 and 6).
Regarding claim 18, Kishino teaches, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing (12/21 includes 19 and 20 slidably disposed within 19, 20 movable between a locked position restricting movement of 6 relative to 19 and an unlocked position permitting movement of 6 relative to 19, [0086-0088], figures 1-3 and 6).

Regarding claim 20, the combined references teach, wherein the elongate tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (Kishino, 11/27 extends across a width of the footwear from a medial side to a lateral side, figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson JR. et al. (2009/0199435)[Robinson] in view of Johnson et al. (7,721,468).
Regarding claim 6, Robinson teaches, wherein the article of footwear includes a sole structure having a midsole and an outsole, the cable lock within the sole structure (“a midsole 14 joined to the upper 12, and an outsole 16 joined to the midsole 14. Midsole 14 and outsole 16 form the sole of shoe 10.”, [0014], “Alternatively, tightening mechanism 22 may be located on the bottom of the heel of the shoe 10, on the medial or the lateral sides of the upper 12 or sole, as well as anywhere along the midline of the shoe facing forward or upward”, [0020], therefore, 10 includes a sole structure having 14 and 16, 22 within the sole structure).
Robinson fails to teach, a sole defining a cavity, the cable lock being received within the cavity.
Johnson, tightening footwear with a tensioning cable a cable lock, Abstract, teaches, a sole defining a cavity, the cable lock being received within the cavity (“Referring to FIGS. 2-6, the tightening shoe 1 of the present invention includes a traditional exterior structure including a sole 3”, Col. 4 ln. 34-36, “the tightening shoe sole can be constructed with an interior chamber to form an integrated housing. Furthermore, the housing can be located at various locations within the tightening shoe, such as within the shoe's sole, (such as shown in the drawings)”, Col. 5 ln. 8-11, “the tightening shoe of the present invention includes a tightening mechanism for tightening and loosening the shoe's laces. The tightening mechanism includes a chamber which is preferably located in the shoes' sole so as to remain effectively hidden to the outside viewer”, Col. 2 ln. 19-23, therefore, 3 defines a cavity, 15 being received within the cavity (interior chamber), figures 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the midsole and outsole of Robinson as having a cavity to receive the cable lock as taught by Johnson in order to provide a chamber so the cable lock can be “effectively hidden to the outside viewer”, Col. 2 ln. 19-23.

Regarding claim 16, Robinson teaches, wherein the article of footwear includes a sole structure having a midsole and an outsole, the cable lock within the sole structure (“a midsole 14 joined to the upper 12, and an outsole 16 joined to the midsole 14. Midsole 14 and outsole 16 form the sole of shoe 10.”, [0014], “Alternatively, tightening mechanism 22 may be located on the bottom of the heel of the shoe 10, on the medial or the lateral sides of the upper 12 or sole, as well as anywhere along the midline of the shoe facing forward or upward”, [0020], therefore, 10 includes a sole structure having 14 and 16, 22 within the sole structure).
Robinson fails to teach, a sole defining a cavity, the cable lock being received within the cavity.
Johnson, tightening footwear with a tensioning cable a cable lock, Abstract, teaches, a sole defining a cavity, the cable lock being received within the cavity (“Referring to FIGS. 2-6, the tightening shoe 1 of the present invention includes a traditional exterior structure including a sole 3”, Col. 4 ln. 34-36, “the tightening shoe sole can be constructed with an interior chamber to form an integrated housing. Furthermore, the housing can be located at various locations within the tightening shoe, such as within the shoe's sole, (such as shown in the drawings)”, Col. 5 ln. 8-11, “the tightening shoe of the present invention includes a tightening mechanism for tightening and loosening the shoe's laces. The tightening mechanism includes a chamber which is preferably located in the shoes' sole so as to remain effectively hidden to the outside viewer”, Col. 2 ln. 19-23, therefore, 3 defines a cavity, 15 being received within the cavity (interior chamber), figures 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the midsole and outsole of Robinson as having a cavity to receive the cable lock as taught by Johnson in order to provide a chamber so the cable lock can be “effectively hidden to the outside viewer”, Col. 2 ln. 19-23.


Claim 1-2, 4-5, 7-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishino (2013/0318820) in view of Karabed et al. (5,535,531)[Karabed].
Regarding claim 1, Kishino teaches, An article of footwear comprising: an upper (the footwear comprises 1, figures 1-3); a tensioning grip disposed at an outer surface of the upper and comprising an elastic material defining a first conduit having an inner diameter (11/27 disposed at an outer surface of 1 and comprising an elastic material defining a first conduit having an inner diameter, [0012], figure 2, see also [0082]); and a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit (6 is received within 11/27, including an outer diameter less than the inner diameter of the first conduit, [0012], figures 1-3), and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state (6 is operable to move 1 into one of a tightened state and a loosened state, 6 movable in a tightening direction to move 1 into the tightened state and movable in a loosening direction to move 1 into the loosened state, [0012], [00442], [0043], figures 1-3 and 6).
While Kishino discloses 11/27 as receiving 6, Kishino fails to teach, a tensioning grip comprising an elastic material.
Karabed, a tightening apparatus that receives a shoelace, Abstract, teaches, a tensioning grip comprising an elastic material (121 comprises an elastic material, Col. 5-6 ln. 55-3, figures 13a, 13b and 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioning grip of Kishino as comprising an elastic material taught by Karabed in order to provide a tensioning grip that “can be moved from its uncompressed condition shown in FIG. 13a into a compressed condition shown in FIG. 13b [that]…returns to its natural shape whenever released”, Col. 5 ln. 55-63.
Regarding claim 2, the combined references teach, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction (Kishino, further comprising 12/21 operable between a locked state restricting movement of 6 in the loosening direction and an unlocked state permitting movement of 6 in both the loosening direction and the tightening direction, [0048], [0085-0088], figures 1-3 and 6).

Regarding claim 4, the combined references teach, wherein the cable lock permits movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Kishino, 12/21 permits movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 1-3 and 6).

Regarding claim 5, the combined references teach, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state (Kishino, 12/21 engages 6 in the locked state to restrict movement of 6 in the tightening direction when 6 is in the locked state, [0085-0088], figures 3 and 6).

Regarding claim 7, the combined references teach, wherein the tensioning cable includes a first length between the cable lock and the tensioning grip and a second length between the cable lock and a loosening grip, wherein movement of the tensioning cable in the tightening direction causes the first length to increase and the second length to decrease, and movement of the tensioning cable in the loosening direction causes the first length to decrease and the second length to increase (Kishino, 6 includes a first length between 12/21 and 11/27 and a second length between 12/21 and 28, wherein movement of 6 in the tightening direction causes the first length to increase and the second length to decrease, and movement of 6 in the loosening direction causes the first length to decrease and the second length to increase, [0082-0088], figures 1-3 and 6).
Regarding claim 8, the combined references teach, wherein the tensioning cable is operable to bunch within the first conduit when the upper is in the tightened state (6 of Kishino would be expected to be operable to bunch within 11/27 of Kishino (which is the elastic material as taught by Karabed as combined above) when 1 of Kishino is in the tightened state).

Regarding claim 9, the combined references teach, wherein the tensioning grip is elongate (Kishino, 11/27 is elongate, figures 1-3).
Regarding claim 10, the combined references teach, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side (Kishino, 11/27 extends across a width of the footwear from a medial side to a lateral side, figures 1-3).

Regarding claim 19, Kishino teaches, the elongate tensioning grip (11/27, , [0012], [0082], figures 1-3 and 6).
While Kishino discloses 12/21 as receiving 6, Kishino fails to teach, the elongate tensioning grip comprising an elastic material.
Karabed, a tightening apparatus that receives a shoelace, Abstract, teaches, a tensioning grip comprises an elastic material (121 comprises an elastic material, Col. 5-6 ln. 55-3, figures 13a, 13b and 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elongate tensioning grip of Kishino as comprising an elastic material taught by Karabed in order to provide a tensioning grip that “can be moved from its uncompressed condition shown in FIG. 13a into a compressed condition shown in FIG. 13b [that]…returns to its natural shape whenever released”, Col. 5 ln. 55-63.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2009/0272007 by Beers discloses a sole structure with a cavity between a midsole and an outsole with the cable lock within the cavity.
2. 5,839,210 by Bernier discloses footwear with a tension grip, a tension cable and a cable lock, the cable lock being within a sole structure of the footwear.
3. 2008/0301919 by Ussher discloses footwear with a tension grip, a tension cable and a cable lock, the cable lock being within a sole structure of the footwear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732